DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed August 31, 2021 has been submitted for consideration by the Office.  It has been placed in the application file and the information referred to therein has been considered.

Allowable Subject Matter
Claims 1-13 are allowed.
The following is an examiner’s statement of reasons for allowance: This invention deals with a down well pump three-phase power cable, comprising: three power conductors each provided with at least one extruded polymeric insulating layer, made of an insulating polymer selected from ethylene copolymer or fluoropolymer; a metal tube in three metal tubes wherein each metal tube individually encapsulates each of the three power conductors and is set in radial external position with respect to the insulating layer; and an extruded encapsulating layer embedding the three power conductors metal tubes and made of a fluoropolymer, wherein said extruded encapsulating layer is the outer-most layer of said power cable wherein no metallic layer is set in radial external position with respect to said extruded encapsulating layer (claim 1).  The above stated claim limitations are not taught or suggested by the prior art of record and therefore claims 1-13 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant's arguments filed July 22, 2021, have been fully considered and they are persuasive.  Specifically, the applicant’s argument that “Although Matlack states in [0083] that the cable armor 550 is optional, it is incorrect to say that the cable outer coating 560 is optional" is persuasive and therefore claims 1-13 have been allowed.

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H MAYO III whose telephone number is (571)272-1978.  The examiner can normally be reached on M-Thurs (5:30a-3:00p) Fri 5:30a-2p (w/alternating Fridays off).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 571-272-2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/William H. Mayo III/


William H. Mayo III
Primary Examiner
Art Unit 2847
WHM III
September 9, 2021